Citation Nr: 1440835	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  06-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition other than ischemic heart disease, claimed as atrial fibrillation, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and/or to exposure to herbicides.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1968 to November 1969, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied service connection for jock itch, foot fungus, PTSD, erectile dysfunction, COPD, hypertension, atherosclerotic heart disease (ASHD), atrial fibrillation, and a back condition.

In a July 2010 decision, the Board denied service connection for foot fungus and jock itch; those decisions are final and no further question remains for consideration by the Board with respect to those issues.  The Board remanded the remaining matters for further development.

When those claims were returned to the Board in April 2012, service connection for ASHD was granted, as an ischemic heart disease (IHD).  The remaining claims were denied.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court).  In September 2013, the parties entered into a settlement agreement, in which VA agreed that service connection for PTSD should be granted.  The parties then filed a Joint Motion for Partial Remand; in October 2013, on the basis thereof, the CAVC in October 2013 vacated and remanded for further consideration those portions of the Board decision which denied service connection for heart disabilities other than IHD, erectile dysfunction, COPD, and an acquired psychiatric disorder other than PTSD.

Those claims are now once again before the Board; the issue with regard to "heart disabilities" other than IHD has been recharacterized to separate out the claim of service connection for hypertension, which is a cardiovascular disease but not a disease of the heart.

The Veteran's claims file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an earlier effective date for the grant of a 10 percent rating for a service-connected sinus disability was noted to have been raised by the record in the April 2012 Board decision.  See March 2008 VA Form 21-4138 and September 2008 Notification letter.  As those claims had not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  As it does not appear any action has yet been taken by the AOJ, the matter is again referred.

All issues save that of service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

In a March 2014 rating decision implementing the terms of the parties' settlement agreement, the AOJ granted service connection for major depressive disorder, anxiety disorder, and adjustment disorder, in addition to PTSD.


CONCLUSION OF LAW

The criteria for dismissal of the appeal for entitlement to service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2012, the Board, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009), expanded the Veteran's claim of service connection for PTSD to include other diagnosed acquired psychiatric disorders reflected in the record.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Id.  The claim considered by the Board therefore included major depressive disorder, anxiety disorder, and adjustment disorder.

The Court, however, as a result of the settlement agreement reached by the parties and the associated Joint Motion for Partial Remand, in October 2013 separated PTSD from the other potential diagnoses, and remanded the question of service connection for an acquired psychiatric disorder other than PTSD for further development.  Prior to the Court remand reaching the Board, however, the RO issued a March 2014 rating decision implementing the terms of the settlement agreement granting service connection for PTSD.

The RO also granted service connection for major depressive disorder, anxiety disorder, and adjustment disorder as part of that decision.  The reasoning behind such is not entirely clear, but it is consistent with the holdings of Clemons v. Shinseki, 23 Vet. App. 1 (2009), noted above, and Mittleider v. West, 11 Vet. App. 181 (1998) (If the conditions cannot be sufficiently distinguished, entitlement to the benefit sought is determined based on the overlapping symptoms, which are attributed in whole to the service-connected disability.), as well as the benefit of the doubt doctrine of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102.

Whatever the reasons, the RO has effectively granted service connection for all currently diagnosed acquired psychiatric disorders.  Therefore, as entitlement to the benefit sought in connection with the current appeal is in fact already established, there is no question or controversy remaining for the Board to consider.


ORDER

The appeal with regard to service connection for an acquired psychiatric disorder other than PTSD is dismissed.


REMAND

With regard to the remaining appeals, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims for service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A material fact, the service connection of PTSD, has changed since the April 2012 adjudication of these claims.

Hypertension and Atrial Fibrillation

The Veteran has alleged that cardiovascular conditions other than his already service-connected IHD are related to service-connected PTSD.  He has also alleged some relationship to herbicide exposure in Vietnam.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  The Board is also aware of similar studies indicating a less than definitive link between stress and hypertension.  The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

No examination has yet been afforded the Veteran on this question, and so remand is required.

Erectile Dysfunction

Similarly, there are indications in the competent evidence of record that a relationship may exist between erectile dysfunction and PTSD; treating doctors have reported that medications taken for psychiatric problems may have some impact on sexual functioning.  A VA examination, not previously conducted, is therefore required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

COPD

The indications of a nexus between COPD and PTSD are less clear.  However, the Veteran and others appear to have argued that his smoking, which has at times been heavy, was a form of self-medication or stress relief for his now service-connected psychiatric difficulties.  A VA examination, not previously conducted, is therefore required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the Gulf Coast Veterans Health Care System, to include all associated clinics, as well as any other VA facility identified by the Veteran of in the record, for the period of January 2011 to the present.

2.  Schedule the Veteran for VA heart and hypertension examinations.  The claims file must be reviewed in conjunction with the examination.  If the examiner does not have access to the electronic VBMS and VVA systems, physical records must be produced for review.

The examiner must:

a) Identify any currently diagnosed heart condition other than IHD, and opine as to whether it is at least as likely as not that any such are caused or aggravated by service (to include exposure to herbicides) or by service-connected PTSD or IHD.  The presence of atrial fibrillation and its etiology must be discussed.

b)  Opine as to whether it is at least as likely as not that currently diagnosed hypertension is caused or aggravated by service (to include exposure to herbicides) or by service-connected PTSD or IHD.

3.  Schedule the Veteran for a VA genitourinary examination.  The claims file must be reviewed in conjunction with the examination.  If the examiner does not have access to the electronic VBMS and VVA systems, physical records must be produced for review.

The examiner must opine as to whether it is at least as likely as not currently diagnosed erectile dysfunction is caused or aggravated by service (to include exposure to herbicides) or by service-connected PTSD.

4.  Schedule the Veteran for a VA respiratory examination.  The claims file must be reviewed in conjunction with the examination.  If the examiner does not have access to the electronic VBMS and VVA systems, physical records must be produced for review.

The examiner must opine as to whether it is at least as likely as not currently diagnosed COPD is caused or aggravated by service (to include exposure to herbicides) or by service-connected PTSD.

The examiner must specifically discuss whether smoking was caused or aggravated by PTSD.  If the examiner is not qualified to reach a conclusion regarding such, a consultation with an appropriate psychiatric examiner should be secured.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


